Title: To Thomas Jefferson from William C. C. Claiborne, 1 July 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans July 1st. 1804.
               
               My official Letters to the Secretary of State, have advised you, of Mr. Livingston’s exertions to promote a Memorial to Congress, the object of which is to obtain the immediate recognition of Louisiana as a Member State of the Union.
               Mr. Livingston is supported by Messrs. Evan Jones and Daniel Clark, and there is no doubt but they will be joined by many french Inhabitants.—I have not seen the Memorial, but it is said to have been drafted by Mr. Livingston, and is represented as an ingenious piece of composition, & well calculated to please the people, when signatures are requested.
               The Right of Admission into the Union (the Memorial contends) grows out of the Treaty, and the faith of the U. States has been violated by the Acts of Congress in relation to Louisiana.—Many Grievances are stated, & among others, “the introduction of the English Language in the Courts of Justice, the division of Louisiana: and the prohibition of the Slave Trade are particularly mentioned:—The Memorialists declare themselves to have been grossly misrepresented by Members of Congress and others; that they are not an uninformed People, and feel themselves perfectly competent to Self-Government.—Such is the imperfect sketch of a lengthy Memorial, which no doubt will be signed by many Persons and forwarded to Congress at the next Session by two or more Agents selected by the Memorialists for the occasion.
               What are the secret springs to this warmpth of patriotism or Enthusiasm in Messrs. Livingston, Clark and Jones you may probably hazard a conjecture; But whatever may have been the Motives, they have Caused a flame in the District, which will not (I fear) shortly subside.
               My opinion is now and ever has been that the Louisianians are not yet prepared for an entire Representative System, and that they would not make a proper use of such weight as they might prematurely acquire in the National Scale;—I would also hazard a conjecture, that if the Letters of Mr. Clark (while Consul) to the Government were known, that he likewise had delivered like sentiments;—I am certain that General Wilkinson once accorded with me in sentiment, & I was impressed with an opinion that Mr. Livingston did not dissent;—But it seems, that these Gentlemen are now the advocates for an entire Representative Government in Louisiana;—General Wilkinson had joined the popular party previous to his departure from hence; but what part he may take at the Seat of Government I know not;—
               Altho’ I do not believe, Louisiana ought to be made a State, yet I do think it would be wise & just policy to introduce the Representative System with all safe Dispatch, & in pursuance of this plan, I should like to see the second Legislative Council elected by the People.—I can appeal with confidence to my Heart, and assert, that no Man is more attached to Republican, Representative Government than myself; But I cannot in my Conscience believe that a people just free’d from Despotism, and among whom the progress of Science, (whatever may be said to the contrary) is extremely limited, would manage with discretion, and direct with Judg’ment the important duties which devolve upon a free and independent State.
               Should however the construction of the Treaty contended for, be deemed correct, the question of the Admission of Louisiana into the Union, is no longer a question of policy, & I shall then console myself with the pleasing hope, that a few Years experience under our happy Constitution, will make the Louisianians zealous Members of our Republic, and firm Advocates of Civil and religious freedom.—
               For a Week past, I have laboured under a slight Indisposition; But unwilling to yield to disease, I continued in the discharge of my official Duties, and I now feel myself nearly restored to health.—
               The early arrival of the Judges of the Orleans Territory is much wished for by the People; there are many important Law Cases that are postponed, and for the future, I am determined to take Cognizance of no suits that I can possibly avoid.—But I fear the Compensation allowed to the Judges will not permit their remaining in Office, but a short time.—It seems to me impossible for a Judge to support himself & family in this City, for 2000 Dolls pr annum. I give you my honor Sir, that for the last two Months, my Table Expenses alone amounted to 13 hundred Dollars, and that this amount was expended notwithstanding the exercise of a prudent œconomy.—
               So confident am I, that every Months residence here, is making great Inroads on my little Competency, that for this (as well as other reasons) I anxiously await the arrival of the first of October, and unless the permanent Governor should be a Man of large private Resources, I fear (with a Salary of five thousand Dollars) he will find himself much embarrassed in two or three years.—
               With sentiments of Gratitude & Respect! I have the honor to subscribe myself Your faithful friend
               
                  
                     William C. C. Claiborne
                  
               
            